DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/20 and 5/5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DI STEFANO et al. (US 20170074920 hereinafter DI STEFANO).

Regarding to claim 21, DI STEFANO discloses a method of monitoring an electric power asset for partial discharge (paragraph 0029 discloses a method for acquiring partial discharge signals), comprising: 
receiving partial discharge signals on a multiple-pair (fig. 3 shows 500 received PD from 100 on 403) , shielded twisted pair cable having a plurality of twisted pair signal carriers (fig. 3 shows 403 having having a plurality of twisted pair signal carriers), wherein receiving comprises: 
receiving partial discharge radio frequency emission signals on a first subset of the plurality of twisted pair signal carriers (fig. 3[420] carry the partial discharge); and 
transmitting control signals and receiving sensor signals for partial discharge monitoring on a second separate subset of the plurality of twisted pair signal carriers (fig. 3[425, 426]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI STEFANO as applied to claim 21 above, and further in view of Kummaraguntla (US 20180097531 hereinafter Kummaraguntla).

Regarding to claim 22, DI STEFANO discloses the method of claim 21, wherein transmitting antenna signals further comprises transmitting [[balanced]] radio frequency antenna signals for an antenna of the electric power asset to allow diversity antenna operation for an antenna of the electric power asset (DI STEFANO discloses transmitting signals between external instrument 300 and antenna 400 of the electric power asset 100 via 403).
However DI STEFANO does not discloses wherein the first subset of twisted pair signal carriers comprise balanced radio frequency antenna signals between an external instrument and an antenna of the electric power asset.
Kummaraguntla discloses a RF transmitter circuit included an antenna 140 which transmits and receives signals with another antenna using an air medium. The antenna 140 could be replaced with a coupling to another medium such as twisted pair, coaxial cable, fiber optic cable, and the like (paragraph 0014). Fig 1 and 2 shows the antenna (twisted pair) coupled to a balun to provide a balance RF signal.
Therefore at the time before the effective filing date, It would have been obvious to a person having an ordinary skill in the art to incorporate the balun as taught by Kummaraguntla into DI STEFANO in order to provide a low-cost, reliable transmitters using a common antenna that provide acceptable characteristics to support a wide variety of these transmission standards (paragraph 0002 of Kummaraguntla).

Claims 1-4, 6-9, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI STEFANO, and further in view of Durston (US 20100315065 hereinafter Durston).

Regarding to claim 1, DI STEFANO discloses a sensor system (fig. 1[500]) for an electric power asset (fig. 1[100]), comprising: 
a sensor instrument (fig. 1[300]) coupleable to sensors (paragraph 002 discloses  partial discharge sensors) associated with the electric power asset to receive sensor signals therefrom (fig. 1[100]); and 
an antenna connection cable (Paragraph 0097 discloses system 500 transmitting pulse with wideband antenna and fig. 1[403] as an antennas connection cable) coupled to the sensor instrument (fig. 1[300]), the antenna connection cable (fig. 1[403]) comprising: 
a cable sheath (paragraph 0080 discloses 403 is a 4-pair standard twisted pair cable, such as the ANSI/TIA/EIA-568-A, i.e. the Ethernet Cat5e or Cat6 cables (e.g. Unshielded Twisted Pair UTP, Shielded Twisted Pair STP, Foiled Twisted Pair FTP or others); and 
a plurality of twisted pair (fig. 3 shows [403] with a plurality of twisted pair) signal carriers contained within the cable sheath to carry sensor signals received from the electric power asset (fig. 3 shows plurality of twisted pair carry sensing signals from 100); 
wherein a first subset (fig. 3[425, 426]) of the plurality of twisted pair signal carriers carry antenna signals and a second separate subset of the plurality of twisted pair signal carriers carry signals for partial discharge monitoring (fig. 3[420] carry the partial discharge).
Even if, DI STEFANO does not discloses the cable include a cable sheath.
Durston discloses the twisted pair cable include a cable sheath.


Regarding to claim 2, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein the first subset of twisted pair signal carriers comprise [[balanced]] radio frequency antenna signals between an external instrument and an antenna of the electric power asset (DI STEFANO discloses transmitting signals between external instrument 300 and antenna 400 of the electric power asset 100 via 403).
However DI STEFANO in view of Durston does not discloses wherein the first subset of twisted pair signal carriers comprise balanced radio frequency antenna signals between an external instrument and an antenna of the electric power asset.
Kummaraguntla discloses a RF transmitter circuit included an antenna 140 which transmits and receives signals with another antenna using an air medium. The antenna 140 could be replaced with a coupling to another medium such as twisted pair, coaxial cable, fiber optic cable, and the like (paragraph 0014). Fig 1 and 2 shows the antenna (twisted pair) coupled to a balun to provide a balance RF signal.
Therefore at the time before the effective filing date, It would have been obvious to a person having an ordinary skill in the art to incorporate the balun as taught by Kummaraguntla into DI STEFANO in order to provide a low-cost, reliable transmitters 

Regarding to claim 3, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein the first subset of twisted pair signal carriers carries signals to allow diversity antenna operation between an external instrument and an antenna of the electric power asset (paragraph 0050 discloses the electric field sensor 401 can sense signals having frequencies in the band ranging from 0.1 Hz to at least 100 MHz which indicates the first subset of twisted pair signal carriers carries signals to allow diversity antenna operation) .

Regarding to claim 4, DI STEFANO in view of Durston discloses the sensor system of claim 3, wherein each of the first subset of twisted pair signal carriers carries a signal between an external instrument and a different feed point for an antenna of the electric power asset (fig. 3 of DI STEFANO discloses shows different feed points for 425 and 426).

Regarding to claim 6, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein each of the first subset of twisted pair signal carriers carries a signal having a different polarization between an external instrument and an antenna of the electric power asset (a broadest reasonable interpretation, fig. 3 of DI STEFANO shows the signal SAUX having a different polarization).

Regarding to claim 7, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein each of the first subset of twisted pair signal carriers carries a signal using a different resonance for an antenna of the electric power asset (a broadest reasonable interpretation, fig. 3 of DI STEFANO shows the signal S4AC and SAUX. Claim 7 is an obvious variation of claim 6 therefore it would be obvious to have these 2 signal at different resonance in order to distinguish between the two signals).

Regarding to claim 8, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein each of the first subset of twisted pair signal carriers carries a signal from a different type of radiator for an antenna of the electric power asset (a broadest reasonable interpretation, fig. 3 of DI STEFANO shows the signal S4AC and SAUX. Claim 8 is an obvious variation of claim 6 therefore it would be obvious to have these 2 signal at different radiator in order to distinguish between the two signals).

Regarding to claim 9, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein the sensor instrument comprises different coupler types for different connections to the electric power asset (fig. 3 of DI STEFANO shows the signal S4AC and SAUX. Claim 9 is an obvious variation of claim 6 therefore it would be obvious to have these 2 signal at different coupler in order to distinguish between the two signals).

Regarding to claim 13, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein at least one twisted pair of the second subset of twisted pair signal carriers carries an ambient temperature signal (DI STEFANO discloses the auxiliary carries a temperature signal).

Regarding to claim 14, DI STEFANO discloses an antenna (fig. 1[500]) for an electric power asset (fig. 1[100]), comprising: 
an antenna connection cable (Paragraph 0097 discloses system 500 transmitting pulse with wideband antenna and fig. 1[403] as an antennas connection cable) coupled to a sensor instrument (fig. 1[100]), the antenna connection cable (fig. 1[403]) comprising: 
a cable sheath (paragraph 0080 discloses 403 is a 4-pair standard twisted pair cable, such as the ANSI/TIA/EIA-568-A, i.e. the Ethernet Cat5e or Cat6 cables (e.g. Unshielded Twisted Pair UTP, Shielded Twisted Pair STP, Foiled Twisted Pair FTP or others); and 
a plurality of twisted pair signal carriers (fig. 3 shows [403] with a plurality of twisted pair) contained within the cable sheath to carry sensor signals between the electric power asset and an external sensor interface (fig. 3 shows plurality of twisted pair carry sensing signals from 100); 
wherein a first subset (fig. 3[425, 426]) of the plurality of twisted pair signal carriers carries antenna signals and a second separate subset of the plurality of twisted pair signal carriers carry signals for partial discharge monitoring (fig. 3[420] carry the partial discharge).
Even if, DI STEFANO does not discloses the cable include a cable sheath.
Durston discloses the twisted pair cable include a cable sheath.
Therefore, at the time before the effective filing date, It would have been obvious to a person having an ordinary skill in the art to have a twisted cable included a sheath as a matter of choice.

Regarding to claim 15, DI STEFANO in view of Durston discloses the antenna of claim 14, and further comprising: 
a sensor system (fig. 1[401]) for the electric power asset (fig. 1[100]), comprising at least one integrated sensor for at least one of environmental signals (temperature sensor) and partial discharge monitoring (fig. 1[300]) of the electric power asset (fig. 1[100]), said at least one integrated sensor interfaced to at least one of said twisted pairs (fig. 1[403]).

Regarding to claim 16, DI STEFANO in view of Durston discloses the antenna of claim 15, wherein the at least one integrated sensor further comprises humidity or ambient temperature sensors (paragraph 0071 discloses a temperature sensor), and the antenna connection cable carries humidity or ambient temperature signals of the humidity or ambient temperature sensors on individual twisted pairs of the second separate subset of the plurality of twisted pair signal carriers (fig. 3[426]).

Regarding to claim 19, DI STEFANO in view of Durston discloses the antenna of claim 14, and further comprising: 
a sensor system (fig. 1[401]) for the electric power asset (fig. 1[100]), comprising at least one integrated sensor for at least one of environmental signals (temperature sensor) and partial discharge monitoring (fig. 1[300]) of the electric power asset (fig. 1[100]), the at least one integrated sensor communicating wirelessly using at least one antenna element coupled to at least one twisted pair (paragraph 088 of DI STEFANO discloses wireless communication).


Claims 5, 10-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI STEFANO in view of Durston as applied to claims 1 and 15 above, and further in view of Andle et al. (US 20160161543 hereinafter Andle).


Regarding to claim 5, DI STEFANO in view of Durston discloses the sensor system of claim 1, except wherein each of the first subset of twisted pair signal carriers carries a signal between an external instrument and an antenna feeding a different frequency band for an antenna of the electric power asset.
Andle discloses detecting a partial discharge in an electrical asset (abstract). Paragraph 0029 discloses the signal may be an optical, ultrasonic or VHF/UHF signal. VHF/UHF signals may be directly capacitively coupled, indirectly inductively coupled (by HFCT), or remotely detected by antennas. Fig. 2 shows different frequency band 



Regarding to claims 10 and 17, DI STEFANO in view of Durston discloses the sensor system of claims 1 and 15 respectively above, except wherein at least one twisted pair of the second subset of twisted pair signal carriers carries a photodetection signal from a photoelectric partial discharge monitor of the electric power asset.
Andle discloses a method of detecting partial discharge in an electric cable. Paragraph 0059 discloses the partial discharge can be detected by a photodetection. Therefore by included the photodetection as taught by Andle into the system of DI STEFANO in view of Durston would form a circuit that have at least one twisted pair of the second subset of twisted pair signal carriers carries a photodetection signal from a photoelectric partial discharge monitor of the electric power asset.
Therefore at the time before the effective filing date, it would have been obvious to a person having an ordinary skill in the art to incorporate the microphone-based partial discharge monitor as taught by Andle into DI STEFANO in order to eliminate the safety concern by offering noncontact operation and are also capable of temporary installation onto live systems (paragraph 0019 of Andle).

Regarding to claim 11 and 18, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein at least one twisted pair of the second subset of twisted pair signal carriers carries an audio signal from a microphone-based partial discharge monitor of the electric power asset (DI STEFANO discloses sensors included temperature sensor for detecting surrounding environment noise).
However DI STEFANO in view of Durston does not discloses wherein at least one twisted pair of the second subset of twisted pair signal carriers carries an audio signal from a microphone-based partial discharge monitor of the electric power asset.
Andle discloses detecting a partial discharge in an electrical asset (abstract). Paragraph 0062 discloses the method is applicable to the signal from a photodetector, microphone, HFCT, or direct capacitive probe.
Therefore at the time before the effective filing date, it would have been obvious to a person having an ordinary skill in the art to incorporate the microphone-based partial discharge monitor as taught by Andle into DI STEFANO in order to eliminate the safety concern by offering noncontact operation and are also capable of temporary installation onto live systems (paragraph 0019 of Andle).


Regarding to claim 12, DI STEFANO in view of Durston discloses the sensor system of claim 1, wherein at least one twisted pair of the second subset of twisted pair signal carriers carries a humidity signal (DI STEFANO discloses sensors included temperature sensor for detecting surrounding environment noise).
However DI STEFANO in view of Durston does not discloses wherein at least one twisted pair of the second subset of twisted pair signal carriers carries a humidity signal.
Andle discloses detecting a partial discharge in an electrical asset (abstract). Paragraph 0062 discloses the system combines passive, non-contact sensing of temperature and partial discharge with humidity and ambient sensing to make available a comprehensive solution for real-time continuous critical asset monitoring.
Therefore at the time before the effective filing date, it would have been obvious to a person having an ordinary skill in the art to incorporate the microphone-based partial discharge monitor as taught by Andle into DI STEFANO in order to eliminate the safety concern by offering noncontact operation and are also capable of temporary installation onto live systems (paragraph 0019 of Andle).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DI STEFANO in view of Durston as applied to claim 19 above, and further in view of Kummaraguntla.


Regarding to claim 20, DI STEFANO in view of Durston discloses the antenna of claim 19, wherein the first subset of twisted pair signal carriers comprise [[balanced]] radio frequency antenna signals for the antenna of the electric power asset (DI STEFANO discloses transmitting signals between external instrument 300 and antenna 400 of the electric power asset 100 via 403).
However DI STEFANO in view of Durston does not discloses wherein the first subset of twisted pair signal carriers comprise balanced radio frequency antenna signals between an external instrument and an antenna of the electric power asset.
Kummaraguntla discloses a RF transmitter circuit included an antenna 140 which transmits and receives signals with another antenna using an air medium. The antenna 140could be replaced with a coupling to another medium such as twisted pair, coaxial cable, fiber optic cable, and the like (paragraph 0014). Fig 1 and 2 shows the antenna (twisted pair) coupled to a balun to provide a balance RF signal.
Therefore at the time before the effective filing date, It would have been obvious to a person having an ordinary skill in the art to incorporate the balun as taught by Kummaraguntla in order to provide a low-cost, reliable transmitters using a common antenna that provide acceptable characteristics to support a wide variety of these transmission standards (paragraph 0002 of Kummaraguntla).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/           Primary Examiner, Art Unit 2863